 Case 14-15109        Doc 320    Filed 12/08/20 Entered 12/08/20 12:24:19    Desc Main
                                  Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

 In re:

 OWEN MCKENNA                                   Chapter 13
 ELLEN MCKENNA,                                 Case No. 14-15109-JEB

           Debtors.

   ASSENTED MOTION TO CONTINUE HEARING AND EXTEND OBJECTION

           DEADLINE REGARDING MOTION TO DETERMINE FINAL CURE

          NOW COMES U.S. Bank Trust, NA, as Trustee of the Igloo Series III Trust, as

serviced by BSI Financial Services ("U.S. Bank Trust"), with assent of counsel for the

Debtors, and respectfully requests that this Court continue the telephonic hearing on

the Debtors’ Motion to Determine Final Cure (Doc. No. 312) to December 18, 2020 at

10:30 a.m. and extend the objection deadline for said motion to December 15, 2020. In

support thereof, U.S. Bank Trust states that the parties have been in communication and

have exchanged documentation regarding the Debtors’ dispute as to the post-petition

payments and escrow deficiency balance asserted as due and owing in U.S. Bank’s

response to notice of final cure filed October 20, 2020. The parties have made progress

towards an amicable resolution and believe that with a short extension of time that they

may be able to resolve this matter without further intervention from the Court.

          WHEREFORE, U.S. Bank Trust requests that this Court enter an Order:

   1. Continuing the hearing on Debtors’ Motion to Determine Final Cure (Doc. No.

          312) to December 18, 2020 at 10:30a.m.;
 Case 14-15109     Doc 320    Filed 12/08/20 Entered 12/08/20 12:24:19      Desc Main
                               Document     Page 2 of 3



   2. Extend the objection for U.S. Bank Trust to object to the Debtors’ Motion to

      Determine Final Cure to December 15, 2020 at 4:30p.m.; and

   3. Grant any other such relief as the court deems just and proper.

                                        Respectfully submitted,

                                        U.S. BANK TRUST, NA, AS TRUSTEE OF THE
                                        IGLOO SERIES III TRUST AS SERVICED BY
                                        BSI FINANCIAL SERVICES

                                        By its attorneys,

                                        /s/ Derek A. Castello
                                        Richard C. Demerle, Esq. (BBO#652242)
                                        Derek A. Castello, Esq. (BBO#690007)
                                        Demerle Hoeger LLP
                                        10 City Square
                                        Boston, MA 02129
                                        (617) 937-7834
                                        DCastello@DHNewEngland.com


Dated: December 8, 2020
 Case 14-15109        Doc 320    Filed 12/08/20 Entered 12/08/20 12:24:19       Desc Main
                                  Document     Page 3 of 3




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

 In re:

 OWEN MCKENNA                                   Chapter 13
 ELLEN MCKENNA,                                 Case No. 14-15109-JEB

 Debtor(s).

                                CERTIFICATE OF SERVICE

          I, Derek A. Castello, Esq. of the law firm of Demerle Hoeger LLP, hereby certify

that I have this 8th day of December, 2020 served on behalf of U.S. Bank Trust, NA, as

Trustee of the Igloo Series III Trust, as serviced by BSI Financial Services, an Assented

Motion to Continue Hearing and Extend Objection Deadline and this Certificate of

Service by causing copies hereof to be sent to all parties entitled to service per the

Federal Rules of Bankruptcy Procedure by electronic mail via the Case Management /

Electronic Case Files (ECF) system and by first-class U.S. mail (M) to all parties not

appearing electronically.

Owen McKenna and Ellen McKenna                  Gary W. Cruickshank
104 River St.                                   Law Office of Gary W. Cruickshank
Norwell, MA 02061 (M)                           21 Custom House Street Suite 920
                                                Boston, MA 02110 (ECF)
John Fitzgerald                                 Carolyn Bankowski-13-12
5 Post Office Sq., 10th Fl, Suite 1000          Chapter 13-12 Trustee Boston
Boston, MA 02109 (M)                            P. O. Box 8250
                                                Boston, MA 02114 (ECF)

                                               /s/ Derek A. Castello
                                               Derek A. Castello, Esq.
